DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
	The amendment filed on 07/19/2021 has been entered.  Claim 1 has been amended, claims 2 and 15 remain canceled, no new claims have been added, and therefore, claims 3-14 remain pending in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, line 2 of claim 1 recites the term “substantially”, when referring to a circular biological material, however, it is unclear as to what “substantially circular” is, thus, making claim 1 indefinite.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a sealing means"; "means of threaded coupling means" in claim 1, line 11; claim 4, line 2; claim 5, line 2; claim 6, lines 2-3; claim 7, lines 1-2; claim 8, line 2, respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0029618 A1-Gain et al., and in view of US 9297499 B2-Jimenez-Rios et al.
Claim 1: “A container for the transport and / or storage of a lentiform and / or substantially circular biological material immersed in a liquid,”:  Gain et al. disclose the invention relates to the technical sector of medical devices intended for the long-term storage of a cornea, in particular for grafting, or for ex vivo experimentation on human or animal cornea (Para. [0002], lines 1-4).  Further, Gain et al. disclose the device is 
“comprising: a first element having a substantially circular cylindrical shaped cavity for containing said material and a circular crown-shaped base coaxial to the cavity”:  Gain et al. the device is a bioreactor 1 comprising an intermediate corneal specimen support component 2 (first element with circular cylindrical cavity, 6a for containing cornea 3a, lower component epithelia lid 5), an upper component referred to as the endothelial lid 4 and a lower component named the epithelial lid 5 (Para. [0058], lines 1-4; circular crown-shaped base coaxial to the cavity); illustrated below in annotated Fig. 1.

    PNG
    media_image1.png
    646
    674
    media_image1.png
    Greyscale

“wherein the diameter of the base is greater than the diameter defined by the cylindrical cavity”:  Gain discloses the diameter of the base (epithelial lid 5, Para. 
“a second substantially circular shaped element having a horizontal surface and a vertical edge with an inner surface and an outer surface”:  Gain et al. discloses an upper component referred to as the endothelial lid 4 (Para. [0058], line 4; a second substantially circular shaped element with a horizontal surface and a vertical edge), illustrated below in annotated Fig. 1.

    PNG
    media_image2.png
    406
    806
    media_image2.png
    Greyscale

“said second element being screwable to the first element, in such a way that, in a coupling configuration, a closed space is defined between the horizontal surface of the second element and the cavity of the first element”:  Gain et al. discloses the endothelial lid 4 (second element) delimits the endothelial chamber 18 once it has been closed over the intermediate component 2( first element); the space between the intermediate component 2 and the epithelial lid 5 delimits the epithelial chamber 19 (Para. [0063], lines 15-18, Fig. 6).  Further, Gain et al. discloses the system may be a screw thread 17 sliding into the additional screw thread 9 (Para. [0061], lines 6-8); Fig. 6 illustrates the system (comprised of the first and second elements discussed above), joined via a screwable mechanism. 
“the closed space containing said liquid and being adapted perfectly to the shape and size of said biological material,”:  Gain et al. discloses the inlet/outlet orifices, present in both chambers, enable the preservation liquid to circulate and to be flushed out to optimize the storage of the cornea (Para. [0039], lines 1-3).  Further, Gain et al. discloses the means for the circulation of a preservation liquid which present the means for the reception and entrapment of the corneal specimen (Para. [0088], lines 60-62).
“and a sealing means positioned between the first and the second element configured to seal from outside the space defined by the cavity and the horizontal surface,”:  Gain et al. discloses the seal with the endothelial lid 4 is ensured by a ring joint 15a (Para. [0059], lines 29-30, Figs. 2a and 2b).  Further, Gain et al. disclose the seal with the epithelial lid 5 is ensured by a ring joint 16a (Para. [0059], lines 31-32, Figs. 2a and 2b); the tightening flattens the sclera ciliary zone 3b which creates an actual seal between the two components (Para. [0059], lines 23-24, Figs 2a and 2b).
“and an internal diameter of the vertical edge of the second element coincides with an external diameter of the circular cavity of the first element.”:  Gain et al. discloses via. Fig. 6, an internal diameter of the vertical edge of the second element (endothelial lid 14) which coincides with an external diameter of the circular cavity of the first element corneal specimen support component 2 and also, the cavity present in epithelial lid 5).

claim 1, Gain et al. teaches the invention discussed above.  Gain et al. teaches similar first and second elements discussed above.  However, Gain et al. does not teach wherein the first element and the second element are made of mirror-polished steel.
For claim 1, Jimenez-Rios et al. teaches a cryogenic storage device for a biological sample (Col. 1, lines 16-17); where the reservoir is stainless steel (Col. 4, line 11), which reads on the instant claim limitation of a steel material.
It would have been obvious to one of ordinary skill in the art to modify the invention of Gain et al. to further include a steel material as taught by Gain et al., because Gain et al. teaches the material is capable of withstanding and maintaining the temperature ranges required for cryopreservation (Col. 4, lines 19-23).

Claim 3: “wherein in the coupled configuration, the crown-shaped base and the outer surface of the cylindrical cavity of the first element are in at least partial contact with an inner region of the vertical edge of the second element.”:  Gain et al. discloses the tightening flattens the sclera ciliary zone 3b which creates an actual seal between the two components (Para. [0059], lines 23-24, Figs 2a and 2b); this is illustrated below in annotated Fig. 7.


    PNG
    media_image3.png
    400
    694
    media_image3.png
    Greyscale


Claim 4: “wherein the sealing means is ring-shaped and the crown-shaped base comprises a circular groove for at least partially receiving said ring.”:  Gain et al. discloses the crown-shaped base (epithelial lid 5, Para. [0058], lines 1-4) has a circular groove (16b, Para. [0059], line 33, Fig. 6) for receiving a sealing means ring-shaped (16a, Para. [0059], line 32, Fig. 6), illustrated below in Fig. 6.

    PNG
    media_image4.png
    308
    514
    media_image4.png
    Greyscale

Claim 5: “wherein the sealing means is ring-shaped and the inner region of the horizontal surface of the second element comprises a circular groove for at least partially receiving said ring.”:  Gain et al. discloses a similar sealing means that is ring-shaped (15b, line 30, Fig. 6), and a sealing ring-shaped (ring joint 15a, Para. [0059], line 30, Fig. 6), illustrated on annotated Fig. 6 below.

    PNG
    media_image5.png
    308
    514
    media_image5.png
    Greyscale

Claim 6: “wherein the coupling between the first and the second element takes place by means of threaded coupling means arranged in part on the first element and in part on the second element.”:  Gain et al. discloses the intermediate component also includes a system that allows adjusting the flattening of the cornea by the epithelial lid5, for example using a screw thread 9 (Para. [0059], lines 34-36) and shown below in annotated Fig. 1

    PNG
    media_image6.png
    643
    665
    media_image6.png
    Greyscale

Claim 7: “wherein the threaded coupling means are arranged on the outer surface of the cylindrical cavity of the first element and on the inner surface of the vertical edge of the second element.”:  Gain et al. disclose the threaded coupling is arranged on the outer surface of the cylindrical cavity (hole 6a, Para. [0065], line 5, Fig. 

Regarding claim 8, modified Gain et al. teaches the invention discussed above in claim 1.  However, modified Gain et al. does not teach the sealing means (ring joint) is made of a silicone elastomer material.
For claim 8, Martin’s Rubber Company News & Blog teaches silicone O-rings, which reads on the instant claim limitation of a silicone elastomer material.
It would have been obvious to one of ordinary skill in the art to take the modified invention of Gain et al. to further include a ring joint made of a silicone elastomer material as taught by Martin’s Rubber Company News & Blog, because Martin’s Rubber Company News & Blog teaches a wide range of elastomers to give an exceptionally durable and functional final product (lines 6-7) and silicone O-rings perform well with water, steam or petroleum fluids and are sometimes used in high temperature fuel injection ports (Subsection Silicone O-Rings, line 1).


Claim 12: “wherein the lentiform and / or substantially circular biological material is made at least of a flap of corneal tissue.”:  Gain et al. disclose the device is intended for the long-term storage of a cornea in particular for grafting, or for ex vivo experimentation on human or animal cornea (Para. [0002], lines 2-4).

Claim 13: “the container according to claim 1, a second container, for containing the container, and a third container, for containing the second container.”:  Gain et al. discloses the device is a bioreactor 1 comprising an intermediate corneal specimen support component 2 (container), an upper component referred to as the endothelial lid 4 (second container) and a lower component named the epithelial lid 5 (third container for containing the second container, endothelial lid 4, Para. [0058], lines 1-4).

Claim 14: “wherein the lentiform and / or substantially circular biological material is made at least of a flap of corneal epithelium.”:  Gain et al. disclose the device is intended for the long-term storage of a cornea in particular for grafting, or for ex vivo experimentation on human or animal cornea (Para. [0002], lines 2-4).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0029618 A1-Gain et al. and US 9297499 B2-Jimenez-Rios et al. and further in view of US 20030086830 A1-Haywood et al.
Regarding claim 9, modified Gain et al. teaches the invention discussed above in claim 1.  However, modified Gain et al. does not teach the cylindrical cavity (hole 6a) having an internal diameter of between 17.5 mm and 25.5 mm and a depth of between 5 mm and 15 mm.
For claim 9, Haywood et al. teaches cylindrical cavity (cavity 78) has a diameter of about 2cm (20 mm) and a depth of about 0.75 cm (7.5 mm, Para. [0107], lines 3-4, Fig. 7), which reads on the instant claim limitation of  the cylindrical cavity having an 
It would have been obvious to one of ordinary skill in the art to take the modified invention of Gain et al. to further include a cylindrical cavity (cavity 78) with an internal diameter of between 17.5 mm and 25.5 mm and a depth of between 5 mm and 15 mm as taught by Haywood et al., because Haywood et al. teaches cavity 78 of sample holder 16 has a dimension to contain an appropriate size and dimension of a biological sample (Para. [0107], lines 1-2).

Regarding claim 10, modified Gain et al. teaches the invention discussed above in claim 1.  However, modified Gain et al. does not teach wherein the ratio between the internal diameter of the cylindrical cavity and the diameter of the material contained therein is between 1.017 and 1.050.
For claim 10, Haywood et al. teaches cavity 78 has a dimension to receive a sample having at least one dimension ranging from 1 mm to about 5 cm; for example, cavity 78 can have a dimension to receive a core needle biological sample having a length of about 3 cm and a diameter of about 1-2 mm; cavity 78 can also be dimensioned to receive larger samples ranging from about 3.5 cm to about 5 mm in at least one dimension (Para. [0107], lines 4-11), which reads on the instant claim limitation of wherein the ratio between the internal diameter of the cylindrical cavity and the diameter of the material contained therein is between 1.017 and 1.050.
It would have been obvious to one of ordinary skill in the art to take the modified invention of Gain et al. to further include the ratio between the internal diameter of the 

Regarding claim 11, modified Gain et al. teaches the invention discussed above in claim 1.  However, modified Gain et al. does not teach wherein the vertical edge of the second element has an internal diameter of between 25 mm and 40 mm, an external diameter of between 30 mm and 50 mm and a height of between 5 and 20 mm.
For claim 11, Haywood et al. teaches cavity 78 is about 2 cm in diameter and about 0.75 cm deep. Preferably, cavity 78 has a dimension to receive a sample having at least one dimension ranging from 1 mm to about 5 cm; for example, cavity 78 can have a dimension to receive a core needle biological sample having a length of about 3 cm and a diameter of about 1-2 mm; cavity 78 can also be dimensioned to receive larger samples ranging from about 3.5 cm to about 5 mm (Para. [0107], lines 3-11), which reads on the instant claim limitation of vertical edge of the second element has an internal diameter of between 25 mm and 40 mm, an external diameter of between 30 mm and 50 mm and a height of between 5 and 20 mm.
It would have been obvious to one of ordinary skill in the art to take the modified invention of Gain et al. to further include dimensions to accommodate the biological specimen as taught by Haywood et al., because Haywood et al. teaches cavity 78 of sample holder 16 has a dimension to contain an appropriate size and dimension of a biological sample (Para. [0107], lines 1-2).

Response to Arguments
Applicant's arguments filed on 07/19/2021  have been fully considered but they are not persuasive.
Regarding the bottom of pg. 5 of Applicant’s remarks, pertaining to the amended claim limitations presented in claim 1.  The limitation of “said second element being screwable to the first element”.  The primary reference of Gain et al. discloses the limitation as discussed above in the rejection, further, Fig. 6 of Gain et al. illustrates the second element (endothelial lid 4) screwed to the first element (support component 2, lower component epithelial id 5).  Gain et al. discloses the system bay be a screw thread 17 sliding into the additional screw thread 9 (Para. [0061], lines 6-8); Fig. 6 illustrates the system.  Also, the limitation of “the closed space containing said liquid and being adapted perfectly to the shape and size of said biological material”.  The system of Gain et al. discloses a space both in the intermediate component and the lower component epithelial lid 5 a space for containing liquid, discussed above in the rejection, and the space disclosed in Fig. 6 of Gain et al. is adapted to fit the shape and size of the said biological material, which is described as a lentiform and/or substantially circular biological material.  As noted above in the rejection, it is unclear to what “substantially circular” is, making claim 1 indefinite.  However, the system of Gain and the intermediate corneal specimen support component 2, and the lower component epithelial lid 5, both are adapted to support a lentiform and/or substantially circular biological component immersed in a liquid.  Also, the limitation of “an internal diameter of the vertical edge of the second element coincides with an external diameter of the 
Regarding the top and middle of pg. 6 of Applicant remarks.  As discussed above in this section, the first element (intermediate corneal specimen support component 2, the epithelial lid 5) are coupled to the second element (endothelial lid 4), also illustrated in Fig. 6 of Gain et al.  Further, as discussed above in the rejection and illustrated in Figs. 1 and 6, where Fig. 1 illustrates the threads on both the first elements (intermediate corneal specimen support component 2, the epithelial lid 5) and the second element (endothelial lid 4) of the system, which allows for a screwing mechanism of the previously mentioned elements to allow the system to close.  Further, Applicant asserts no intermediate components are needed to define the cavity.  However, the present claim does not omit an intermediate component.  Further, Gain et al. discloses the intermediate component can be removed and it is not permanently attached to the overall system (Para. [0065], lines 1-3), where Fig. 1 illustrates the intermediate component 2 is removable.  Also, the lower component epithelial lid 5 (another first element of the system) is illustrated in Fig. 1 and annotated Fig. 1 below as comprising a circular cavity for containing a substantially circular biological material.

    PNG
    media_image7.png
    345
    705
    media_image7.png
    Greyscale

Additionally, Gain et al. also discloses a closed space of the system which defines a space wherein liquid is contained, also discussed above.  As discussed above in this section, the first element (lower component 5, intermediate component 2) and second element (endothelial lid 4) comprise thread for a screwable closure or coupling of the elements and for containing a biological material.  The enclosed space of the first elements are both adapted for containing the biological material in a closed space.  As illustrated in Fig. 6 of Gain et al., the lid (second element, endothelial lid 4) matches the structure forming the circular base of the first element (lower component 5, intermediate component 2), also illustrated in Fig. 6, which ensures compactness and tightness of the container as shown in Fig. 6 of Gain et al.
Regarding the bottom of pg. 6 of Applicant’s remarks.  Applicant asserts the reference of Gain et al. is different from that of the instant application and that Gain et al. fails to teach or disclose each of the three new claim limitation presented in amended independent claim 1.  However, as discussed above in the rejection and above in this section, Gain et al. does disclose the first element and second element can be screwed together.  Gain et al. discloses the system may be a screw thread 17 sliding into the additional screw thread 9 (Para. [0061], lines 6-8); Fig. 6 illustrates the system 
Moreover, Applicant asserts the second element (endothelial lid 4) is formed by sections 4a and 4b.  However, Examiner disagrees as together and as disclosed in Gain et al. it defines a lid, which is called endothelial lid 4 and meets the limitation presented in claim 1.  Further, claim 1 does not omit other components for the lid, it simply recites a lid.  Further, Applicant asserts the connection of the endothelial lid 4 with the intermediate support component 2 does not form a “closes space”.  However, Examiner disagrees as Fig. 6 of Gain et al. discloses the device can remain closed until transplantation by the surgeon occurs (Para. [0046], lines 1-2), and Gain et al. Gain et al. discloses the inlet/outlet orifices, present in both chambers, enable the preservation liquid to circulate and to be flushed out to optimize the storage of the cornea (Para. [0039], lines 1-3), thus indicating a closed space for containing liquid).   Further, Gain et al. discloses the means for the circulation of a preservation liquid which present the means for the reception and entrapment of the corneal specimen (Para. [0088], lines 60-62), therefore, providing a space for containing a liquid and a biological material as indicated.

Regarding the middle of pg. 6 of Applicant’s remarks, pertaining to the secondary references of Jiminez-Rios et al. and Martin, Applicant notes that these two references teach the technical features of the stainless steel material and the rubber sealing, respectively, and Applicant asserts these two references do not teach the new claim limitations presented in amended independent claim 1.  The previously mentioned claim limitations were presented in claim 1, pertaining to the stainless steel material.  However, for correction, the silicone elastomer, where the secondary reference of Martin was cited, was presented in dependent claim 8, not independent claim 1.  As such, both secondary references were used to address the technical features of those claims.  Also, the secondary reference of Martin does teach the silicone elastomer, as previously noted, which is a sealing means (ring joint)  made of a silicone elastomer material, which is commonly known in the art and other fields of invention where a seal in required.

Regarding the bottom of pg. 7 and the top of pg. 8 of Applicant’s remarks, Applicant remarks the claimed invention comprises a container for easy transport in the operating room and particularly on the operating table close to the surgeon.  The primary reference of Gain et al. discloses the device can remain closed for example between the removal of the cornea from the donor until the transplantation by the Surgeon. It is only opened at the operating theater to release the cornea for surgery (Para. [0046], lines 1-4), and Gain discloses the surgeon takes it (the specimen) using a sterile surgical clamp (Para. [0073], lines 12-13).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “essential aspects, such as pH value, and less essential aspects, such as In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, as mentioned above, the sealing has been met via the secondary reference of Martin.  Further, claims 1, and 3-14 stand rejected as discussed above in the rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799